Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 10-13, the applicant asserts that “For at least the reasons explained above, and contrary to the Examiner’s findings, Langereis does not disclose “each and every element as set forth in” independent claims 17 and 24.” Examiner respectively disagrees.

“During examination, the claims must be interpreted as broadly as their terms reasonably allow." MPEP § 2111.01 (I) (citing to In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004)).
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." MPEP 2111.01 (11) citing to Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).
. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “claims 17 and 24 recite operations performed by a single wireless device (or UE) with respect to multiple configurations provided by a network node”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, given the broadest reasonable interpretation, LANGEREIS would teach the claims.
 
In response to applicant’s argument in pages 13-15, the applicant asserts that “For at least these reasons, the combination of Rajagopal and Langereis does not disclose all the features of independent claims 22 and 29.” Examiner respectively disagrees.

As indicated by RAJAGOPAL in par. 128 that the network broadcast out the parameters to the UEs and the parameters includes max TX power, number of retransmissions, MCS range, number of PRBs, etc. as in par. 237, which indicating multiple sets of values of transmission parameters and the threshold of the radio network parameters being configured by the network as further indicated by par. 234 of 
Also as indicated by par. 128, the UE is being configured by the network when in coverage area and UE using pre-configured parameters when out of coverage that further indicated by par. 141 of RAJAGOPAL the UE is pre-configured by the eNB. Therefore in the system of RAJAGOPAL, the max TX power, number of retransmissions, MCS range, number of PRBs, etc. of the UE being configured by the network. 
And as indicated the resource pools are using for sidelink but also the uplink as further indicated by par. 141, 177 and table 3. 
And as indicated by the office action, LANGEREIS discloses “the multiple sets include two or more sets corresponding to respective two or more conditions related to the wireless device or the wireless communication network” in fig. 5, 8, par. 100, 101, 102 and check whether the two UEs have their (best/desired) PRBs overlapping for uplink in par. 92, 93, 99, 100, 102, 110 but did not explicitly indicating the configuring a wireless device with multiple sets of values of transmission parameters but given the disclosure of RAJAPOGAL that the network provides all parameters to the wireless devices. One of ordinary skill in the art would able to modify the system of LANGEREIS for the network node provides the multiple sets of values of transmission parameters to the wireless device given the disclosure of RAJAPOGAL that way the network would 
Therefore, the combination of LANGEREIS and RAJAPOGAL teaches the claims.
The rejection is maintained. 
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 19, 24, 26, 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LANGEREIS et al. (US 20160128076).

Regarding claim 17, 24, 31, LANGEREIS et al. (US 20160128076) teaches a method performed by a wireless device for handling communication in a wireless communication network (fig. 1, UE and base station performing communication in wireless), the method comprising 
determining two or more sets of values of transmission parameters (par. 99, check whether the two UEs have their (best/desired) PRBs overlapping), wherein: 
(par. 78, channel quality information, such as SINR or time-averaged SINR, for each of a number of Physical Resource Blocks, PRBs; par. 79, PRBs range corresponding to power), and the transmission parameters are related to wireless devices (par. 99, check whether the two UEs have their (best/desired) PRBs overlapping); 
determining whether there are one or more overlapping values in the two or more sets (par. 92, 93, 99, 100, 102, check whether the two UEs have their (best/desired) PRBs overlapping); and 
based on determining that there are one or more overlapping values, selecting a value of the one or more overlapping values (par. 77, 99, 100, 102, 141, overlapping then TTI bundling or using the PRBs with overlapping); 
based on determining that there are no overlapping values, selecting a value from the two or more sets of values of transmission parameters based on a criteria (par. 100, 101, 102, no TTI bundling or no overlapping, best set of PRBs above the threshold quality is used); and
using the selected value during communication in the wireless communication network (par. 6, 61, 62, TTI bundling for scheduling the PRBs for UE communication with network based on channel quality or real time communication).

Regarding claims 19, 26, LANGEREIS et al. (US 20160128076) teaches the method according to claim 17, wherein the criteria is related to at least one of the following: 

relative priorities of the two or more conditions, and 
relative priorities of particular values within the two or more sets of values (par. 100, 101, 113, higher priority to UE for selecting PRBs than bundling UEs or relative priorities of particular values).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 20, 22, 23, 25, 27, 29, 30, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over LANGEREIS et al. (US 20160128076) in view of RAJAGOPAL et al. (US 20170188391).

Regarding claims 18, 25, LANGEREIS et al. (US 20160128076) teaches the method according to claim 17, wherein the two or more conditions include any of the following: 
a SINR condition dependent on SINR of traffic in the wireless communication network (par. 61, 62).
However, LANGEREIS does not teach any of the following:
a congestion condition dependent on congestion of traffic in the wireless communication network, 
a movement condition dependent on speed and/or direction of the wireless device, 
a location condition dependent on location of the wireless device, and 
a capacity condition dependent on capacity of the wireless device.
But, RAJAGOPAL et al. (US 20170188391) in a similar or same field of endeavor teaches a congestion condition dependent on congestion of traffic in the wireless communication network (par. 85).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by RAJAGOPAL in the system of LANGEREIS to use congestion as condition.
The motivation would have been to provide more efficiency in bandwidth allocation. 
 
Regarding claims 20, 27, LANGEREIS et al. (US 20160128076) teaches the method according to claim 17, wherein determining the two or more sets of values comprises selecting the two or more sets from the obtained multiple sets of values (fig. 5, 8, par. 100, 101, 102, no TTI bundling or no overlapping, best set of PRBs above the threshold quality is used).
However, LANGEREIS et al. (US 20160128076) does not teach further comprising obtaining multiple sets of values of transmission parameters from a network node in the wireless communication network.
But, RAJAGOPAL et al. (US 20170188391) in a similar or same field of endeavor teaches further comprising obtaining multiple sets of values of transmission parameters from a network node in the wireless communication network (par. 128, 237, All the parameters needed to define the resource pool are broadcasted in a system information block (SIB) by the network).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by RAJAGOPAL in the system of LANGEREIS for configuring the PRB by the network.
The motivation would have been to provide centralize controlling to improve synchronization. 

Regarding claim 22, 29, 32, LANGEREIS et al. (US 20160128076) teaches a method performed by a radio network node for handling resources of a wireless (fig. 1, UE and base station performing communication in wireless); the method comprising: 
wherein the multiple sets include two or more sets corresponding to respective two or more conditions related to the wireless device or the wireless communication network (fig. 5, 8, par. 100, 101, 102, no TTI bundling or no overlapping, best set of PRBs above the threshold quality is used); and 
communicating with the wireless device based on a particular transmission parameter value in the two or more sets (par. 92, 93, 99, 100, 102, 110, check whether the two UEs have their (best/desired) PRBs overlapping for uplink), wherein the particular transmission parameter value depends on whether there are any overlapping transmission parameter values in the two or more sets (par. 92, 93, 99, 100, 102, 110, check whether the two UEs have their (best/desired) PRBs overlapping for uplink).
However, LANGEREIS et al. (US 20160128076) does not teach configuring a wireless device with multiple sets of values of transmission parameters.
But, RAJAGOPAL et al. (US 20170188391) teaches configuring a wireless device with multiple sets of values of transmission parameters (par. 128, 237, All the parameters needed to define the resource pool are broadcasted in a system information block (SIB) by the network).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by RAJAGOPAL in the system of LANGEREIS for configuring the PRB by the network.


Regarding claims 23, 30, LANGEREIS et al. (US 20160128076) teaches the method of claim 22, wherein the two or more conditions include any of the following: 
a SINR condition dependent on SINR of traffic in the wireless communication network (par. 61, 62).
However, LANGEREIS does not teach any of the following:
a congestion condition dependent on congestion of traffic in the wireless communication network, 
a movement condition dependent on speed and/or direction of the wireless device, a location condition dependent on location of the wireless device, and 
a capacity condition dependent on capacity of the wireless device.
But, RAJAGOPAL et al. (US 20170188391) in a similar or same field of endeavor teaches a congestion condition dependent on congestion of traffic in the wireless communication network (par. 85).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by RAJAGOPAL in the system of LANGEREIS to use congestion as condition.
The motivation would have been to provide more efficiency in bandwidth allocation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        03/14/2022